Title: From George Washington to Robert Morris, 6 October 1783
From: Washington, George
To: Morris, Robert


                        
                            Dear Sir,
                            Rocky Hill 6th Octr 1783
                            
                        
                        The account we have frequently received (from one body and another) of Mrs Morris & your coming to
                            Princeton, kept Mrs Washington & myself in continual expectation of that pleasure.
                        A desire of having the Paymaster General present while you were here, induced his stay at this place several
                            days longer than he intended; and when the business at the army would no longer allow his absence from it—He did as he
                            informed me on the 26th of last month at my request, communicate a state of the Ballances which were due to, and from me,
                            with the acct of my immediate, pressing want; to you and his assistant in Phila. Having heard nothing from either of you
                            since—as Mrs Washington is now on her way home—and as it would be very convenient for me, that she should procure at
                            Philadelphia some Articles of Furniture, and stores for my House in Virginia, if they are to be met with I am in a manner
                            compelled, very contrary to my inclination to ask if she could be furnished with about 1500 Doll. for these purposes—If
                            this sum is supplied her I will give a warrant upon the pay Chest or Account for it in any manner you shall direct,
                            agreeably to the Tenor of your letter of the 20th of August last.
                        Mrs Washington accepts the kind invitation which you and Mrs Morris have been Obliging enough to give during
                            the few days she may stay in Philadelphia and I can only repeat, with the usual sincerity, the pleasure I should feel in
                            having you and Mrs Morris if she inclines to honor Princeton with her Company, and can put up with Batchelors fare with me
                            under my Roof. My best respects are ofered to her. With great truth I remain Dr Sir Your mo. obt servant
                        
                            G. Washington
                        
                        
                            P.S. I had written the foregoing letter, before your fav. of the 2d came to hand—as I do not know
                                what it is you allude to I am at a loss wht answer to make to your question. & therefore would say, If it is claret
                                that has been provided for me on Public acct it ought by all means to come to me at this place; where, more than
                                probably, my residence will be while I continue in the Service of the Public—if on the other hand it is any of those
                                wines which have been sent to me from France by some of my Acquaintance there and of which I never could get any
                                distinct acct I would pray you to let it remain in your Cellar till you may be so good as to give me information on
                                this head. I am yours
                        
                    
                            G. W.
                        
                        